DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a/2) as being anticipated by Lee (US 2018/0210288).
Regarding claim 1, Lee teaches a polarizing plate ((100) [0158]) comprising: a polarizing plate protective film (polarizer protective film (30) [0158]) having a thickness of 25 µm ([0098]) which is within the claimed range of 20 µm or more, disposed on a side of a polarizer ((50), adhered to [0158]) through an adhesive layer ((40) [0158]), wherein the polarizing plate protective film 30 contains a dye ([0158]) having a main 
Regarding claim 3, Lee teaches that the dye is contained in the polarizing plate protective film 30 ([0158]).
Regarding claim 8, Lee teaches a liquid crystal display device ((1) [0155]) comprising: the polarizing plate 100 disposed downstream in a light emitting direction of light that is emitted from a backlight unit ((10) [0158], Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 20090256995), as evidenced by Lee (US 2018/0210288).
Regarding claim 1, Ogasawara teaches a polarizing plate (301 [0055]) comprising: a polarizing plate protective film (protective layer 305 [0054]) disposed on a side of a polarizer (polarization layer 307 [0054]), wherein the polarizing plate protective film 305 contains a dye (pigment according to the embodiment may be mixed into [0082]) having a main absorption wavelength 580 nm (pigment mixed [0068]) which is within the claimed range of 580 to 610 nm.  Although Ogasawara fails to teach that the polarizing plate protective film 305 is disposed on the side of the polarizer 307 through an adhesive, this was already common practice in the art at the time, for the purpose of providing the desired laminate adhesion, as evidenced by Lee. 
Lee teaches that in a polarizing plate ((100) [0158]) comprising: a polarizing plate protective film (polarizer protective film (30) [0158]), the polarizing plate protective film 30 is disposed on a side of a polarizer ((50), adhered to [0158]) through an adhesive layer ((40) [0158]), for the purpose of providing the desired laminate adhesion.
Furthermore, although Ogasawara is silent regarding a thickness of the polarizing plate protective film, one that is within the claimed range of 20 µm or more, was already a common feature at the time, for the purpose of providing the desired bulk protection, as evidenced by Lee.
Lee teaches that the polarizing plate protective film can have a thickness of 25 µm ([0098]) which is within the claimed range of 20 µm or more, for the purpose of providing the desired bulk protection.

Regarding claim 4, Ogasawara teaches that the polarizing plate protective film 305 can contain a cellulose acylate polymer (triacetyl cellulose [0054]).
Regarding claim 5, Ogasawara teaches that the polarizing plate protective film 305, when dual functioning as an absorbing layer (pigment may be mixed into the … protective layer 305 … may work also as the absorbing layer 100 [0080]), can contain a cycloolefin-based polymer (polycycloolefin, line 6 of [0067]) instead of cellulose acylate polymer ([triacetyl cellulose, line 7 of [0067]), for the purpose of providing the desired optical and mechanical properties.
Regarding claim 6, Ogasawara teaches that a content of the dye can be 0.1% by mass ([0076]) which is within the claimed range of 0.001% by mass or more and 1% by mass or less of the cellulose acylate polymer (mass % of the resin as the substrate [0072] such as triacetyl cellulose, line 7 of [0067]).
Regarding claim 7, Ogasawara teaches that a content of the dye can be 0.1% by mass ([0076]) which is within the claimed range of 0.001% by mass or more and 1% by mass or less of the cycloolefin-based polymer (mass % of the resin as the substrate [0072] such as polycycloolefin, line 6 of [0067]).
Regarding claim 8, Ogasawara teaches a liquid crystal display device (10 [0046]) comprising: the polarizing plate 301 ([0052], lower 301 of Fig. 3) disposed downstream in a light emitting direction of light that is emitted from a backlight unit (source 200 [0046], Fig. 3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 3, 8 above, and further in view of Ozawa (US 2002/0014819).
Lee teaches the polarizing plate comprising the polarizing plate protective film containing a dye having a main absorption wavelength within a wavelength range of 580 to 610 nm, as described above.  In addition, Lee teaches that the dye is a squarine-based pigment (squarylium derivative compounds [0047]), but is silent regarding a general formula representing the squarine-based pigment.

    PNG
    media_image1.png
    169
    463
    media_image1.png
    Greyscale

However, Ozawa teaches that a squarine-based pigment which is a dye having a main absorption wavelength within a wavelength range of 580 to 600 nm ([0044]) which is within the claimed wavelength range of 580 to 610 nm, is represented by formula (I’) ([0034] shown above) which is a species of General Formula 1 of Applicant, where A and B of Applicant are each an aryl group that has a substituent, when m’ = 1 and n’ = 0 ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a squarine-based pigment represented by the General Formula 1 of Applicant, as the squarine-based pigment dye in the polarizing plate protective film of the polarizing plate of Lee, in order to obtain the desired main absorption wavelength within a wavelength range of 580 to 610 nm, as taught by Ozawa,
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara, as evidenced by Lee, as applied to claims 1, 3-8 above, and further in view of Ozawa (US 2002/0014819).
Ogasawara, as modified by Lee, teaches the polarizing plate comprising the polarizing plate protective film containing a dye having a main absorption wavelength within a wavelength range of 580 to 610 nm, as described above.  In addition, Ogasawara teaches that the dye is a squarine-based pigment (squarylium … as a specific example of the pigment [0068]), but is silent regarding a general formula representing the squarine-based pigment.

    PNG
    media_image1.png
    169
    463
    media_image1.png
    Greyscale

However, Ozawa teaches that a squarine-based pigment which is a dye having a main absorption wavelength within a wavelength range of 580 to 600 nm ([0044]) which is within the claimed wavelength range of 580 to 610 nm, is represented by formula (I’) ([0034] shown above) which is a species of General Formula 1 of Applicant, where A and B of Applicant are each an aryl group that has a substituent, when m’ = 1 and n’ = 0 ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a squarine-based pigment represented by the General Formula 1 of Applicant, as the squarine-based pigment dye in the polarizing plate protective film of the polarizing plate of Ogasawara, as modified by Lee, in order to obtain the desired  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2005/0046321 teaches a liquid crystal display device comprising a polarizing plate (polarized light film [0002]) comprising a layer (dye dispersed resin [0035]) containing a dye having a main absorption wavelength around 500 nm ([0227], Fig. 35) which is within the range of 480 to 510 nm, and another main absorption wavelength around 600 nm (Fig. 35). 














If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782